DETAILED ACTION
	This Office action is responsive to communication received 02/14/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Barry (Reg. No. 65,423) on 02/18/2022. The application has been amended as follows: 
	The following changes have been made in the claims to eliminate remaining instances of indefiniteness and to provide changes to the claims commensurate with the agreements reached during the interview with applicant’s attorney.  
	IN THE CLAIMS:
	Claim 1 – line 18, the phrase “to change the contour of the exterior surface of the sole” has been DELETED; 
	Claim 11 – line 7, after “a” (second occurrence), the phrase --contour of an exterior surface of the sole by moving a ground contact point closer to or farther from the leading edge to change a bounce angle of the golf club head, wherein the-- has been INSERTED; 
	Claim 11 – line 8, before “defined”, the term --is-- has been INSERTED;
	Claim 11 – line 12, “a” (second occurrence) has been CHANGED to --the--;
	Claim 12 – lines 3-4, the phrase “to change a contour of an exterior surface of the sole” has been DELETED.
	Claim 14 – line 1, “1” has been CHANGED to --11--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, applicant’s arguments on scanned page 2, line 3 through scanned page 3, line 6, received with the REMARKS of 02/14/2022, are deemed pertinent to this indication of allowable subject matter.  
As to independent claim 11, applicant’s arguments on scanned page 3, line 16 through scanned page 4, line 5, received with the REMARKS of 02/14/2022, are deemed pertinent to this indication of allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711